UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1203



WELBON A. DELON,

                Plaintiff - Appellant,

          v.


THE NEWS AND OBSERVER PUBLISHING COMPANY OF RALEIGH, NORTH
CAROLINA, A MCCLATCHY NEWSPAPER,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:05-cv-00259-WO-PTS)


Submitted:   April 23, 2008                   Decided:   May 6, 2008


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Welbon A. DeLon, Appellant Pro Se. Robert E. Harrington, Angelique
Regail Vincent, ROBINSON, BRADSHAW & HINSON, PA, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Welbon A. DeLon appeals the district court’s orders

accepting     the   recommendations   of   the    magistrate    judge   and

dismissing    his   employment   discrimination    complaint.      We   have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.           DeLon v. The

News & Observer Publishing, No. 1:05-cv-00259-WO-PTS (M.D.N.C. Jan.

22, 2008).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -